Citation Nr: 9922103	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a higher initial rating for a right (major) 
shoulder disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
April 1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the claim of service connection for a 
right shoulder disability and rated it as 10 percent 
disabling.  In October 1996, the veteran submitted his notice 
of disagreement and a statement of the case was issued.  In 
December 1996, the RO received a statement from the veteran 
that was accepted as a substantive appeal in lieu of a VA 
Form 9. 

Due to the veteran's change in residence, the case was 
transferred to the RO in Baltimore, Maryland.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's right (major) shoulder disability is 
manifested by complaints of pain, limitation of motion, and 
the need to restrict physical activities involving the 
shoulder, and findings, as demonstrated by most recent VA 
examinations, of full and painless range of motion, with good 
muscle strength and tone and normal neurological findings.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for a right (major) shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.40, 4.45, Diagnostic Codes 5003, 5200, 5201, 5202, 
5203 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the veteran's complaints 
regarding his right shoulder, as well as treatment for the 
condition.  He was first treated for right shoulder pain in 
April 1995.  He reported that he first hurt the shoulder 
while mountain climbing one year earlier and had experienced 
pain during sport activities since that time.  He tried 
limiting activity for six months without improvement in the 
shoulder.  A radiology examination was performed in April 
1995, which revealed a bone island in the proximal humerus.  
The examination was otherwise unremarkable.  It was noted 
that rotator cuff pathology could not be excluded and a 
magnetic resonance imaging (MRI) was recommended.  The 
veteran underwent an MRI in April 1995.  The examiner 
reported that there was a rounded nonenhancing soft tissue 
mass in the region of the suprascapular notch that had 
intermediate signal on the T1 weighted sequence.  The 
examiner commented that the finding most likely represented a 
ganglion of the suprascapular nerve and was compatible with 
the veteran's clinical symptomatology.  The examiner also 
found a tear of the medial glenohumeral ligament, and a tear 
of the anterior glenoid labrum.  The MRI also revealed 
subchondral sclerosis of the mid posterior aspect of the bony 
glenoid consistent with changes secondary to prior trauma, 
and type II acromion process.

The veteran underwent a surgical Bankart repair with inferior 
capsule shift in June 1995.  The following postoperative 
diagnoses were noted: anterior labral detachment, Bankart 
lesion; two loose bodies contained within the capsule in the 
inferolateral recess of the glenohumeral joint; and very 
large die punch type lesion to the glenoid.  The veteran's 
follow-up visits and physical therapy treatment are noted 
within the service medical records.  These records indicated 
that the surgical scar was well healed and motion was good, 
but the veteran continued to experience a great deal of pain 
with overhead activity or weight bearing activity.

The following diagnoses were noted in the December 1995 
service Medical Board Report: chronic instability of the 
right shoulder treated by shift and Bankart type repair; 
loose bodies, secondary to the right shoulder instability, 
removed; large die punch lesion of the glenoid with resultant 
degenerative change; fibrosis of the right shoulder and right 
upper extremity secondary to the previous diagnosis; and 
arthralgia of the right shoulder secondary to the previous 
diagnoses given.  At the time of the examination, the veteran 
reported that he noticed limited motion that was worse on the 
overhead position as well as a grinding sensation.  By 
history, he reported being unable to perform push-ups and 
pull-ups, and throwing was bothersome.  He reported cold 
weather intolerance in terms of air conditioning and rain, 
and stated that he felt a scraping type pain in the joint.  
The veteran stated he could lift four to five pounds 
comfortably, but more than that was bothersome.  Swimming 
presented a problem, and he could not engage in recreational 
activities such as sporting and fishing.  He also stated he 
could not sleep on the shoulder and rolling over on it 
awakened him at night.  He indicated that his shoulder felt 
like peanut brittle.  He denied having any numbness or 
tingling in the arm.  The physical examination revealed a 
well developed well nourished male in no acute distress.  The 
examination revealed no supraclavicular tenderness.  Right 
shoulder forward flexion was 90/180, abduction 90/180, 
external rotation 30/45, and internal rotation S1/T6.  Shift 
and apprehension testing was negative.  There was coracoid 
and acromial tenderness on the right as compared to the left.  
There was a well-healed incision in and about the area of the 
deltopectoral groove.  Based on these findings, the Medical 
Board recommended that the case by referred to a Physical 
Evaluation Board, as it was stated that the veteran's 
potential for a return to full and unrestricted duties was 
nil.  The veteran was found unfit for further service by a 
Physical Evaluation Board in March 1996, leading to his 
discharge from service.  He was placed on the  Temporary 
Disability Retirement List (TDRL) upon discharge.

Review of post-service medical records reveals that on VA 
examination of July 1996, the following was noted: a 3.5 inch 
long well-healed surgical scar over the right shoulder from 
surgery; right shoulder abduction limited to 150 degrees, 
flexion limited to 160 degrees, external and internal 
rotation limited to 70 degrees; and positive pain found on 
range of motion test.  The examiner diagnosed right shoulder 
pain, status post right shoulder surgery, range of motion 
limited by pain, and positive objective pain during range of 
motion test.  It was also reported that the veteran is right-
handed.  The x-rays revealed evidence of previous surgery at 
the level of the glenoid, and arthritic disease was not 
evident.  There were four surgical screws noted in the 
projection of the glenoid.  There was no evidence of 
arthritic change, no soft tissue calcification and the 
acromioclavicular joint was normal.

Entitlement to service connection for right shoulder surgery 
residuals was established by rating action of September 1996.  
The disability was rated as 10 percent disabling, and an 
effective date of April 26, 1996 was assigned.  

In a March 1997 statement, the veteran reported that he had 
not been treated by any additional doctors and there was no 
further medical evidence to obtain.  He stated he was not 
fond of doctors and tried to stay away from using 
painkillers, and was just living with the pain from his 
condition.

Due to the veteran's TDRL status, he underwent another 
service Medical Board examination in October 1997.  The 
veteran complained of limited motion with pain, worse on 
overhead activity.  This report noted that on passive range 
of motion, the right shoulder demonstrated forward elevation 
of 0 to 180 degrees, flexion 0 to 160 degrees, external 
rotation to 50 degrees.  On active range of motion, the right 
shoulder demonstrated forward elevation to 100 degrees, 
flexion to 60 degrees and external rotation to 50.  Strength 
was 5.5 in the deltoid, biceps and trapezius.  There was 
chronic pain with forced forward elevation.  Shift or 
apprehension signs were not present.  There was a well-healed 
incision over the area of the deltopectoral groove.  It was 
indicated that the veteran remained unable to perform any 
pushing, pulling, lifting, or overhead activities.  The 
reported diagnoses included: chronic right anterior 
instability of the right shoulder treated by capsular repair 
and Bankart type repair; arthritic changes of the glenoid 
with resultant degenerative joint disease; and arthralgia of 
the right shoulder secondary to the noted diagnoses.  

In a February 1998 decision, the Physical Evaluation Board 
determined that the veteran was unfit for service and 
recommended separation with severance pay from TDRL.  The 
arthralgia of the right shoulder was considered the unfitting 
condition.  The other conditions that contributed to that 
condition were the large die punch lesion of the glenoid, 
fibrosis, loose bodies, and chronic anterior instability of 
the right shoulder.  

A VA examination was conducted in March 1998.  The veteran 
reported no recurrent dislocation since his surgery, but 
indicated he was apprehensive to test the joint and he 
complained of pain in the joint, particularly on overhead 
activity.  He was not taking medication and was not receiving 
medical treatment.  The examiner observed that the veteran 
was quite muscular in the shoulder girdle and stated that the 
veteran clearly must have been engaged in some sort of 
physical activities contrary to what he reported.  There was 
no apprehension sign.  There was no Sulcus test, but there 
was the suggestion of laxity anteriorly in both shoulders.  
X-rays of both shoulders showed identical anterior sloping of 
the bony glenoid.  There was evidence of the metallic implant 
of the right shoulder.  There were identical osteophytes in 
both humeral heads and joint space was well maintained.  The 
examiner diagnosed atraumatic bilateral multi-directional 
dislocation (AMBRII type).  The examiner pointed out that the 
history was typical of the atraumatic multi-directional 
dislocation of the shoulder usually of the bilateral type.  
The examiner found it interesting that he had absolutely 
identical abnormal bony glenoid bilaterally in addition to 
osteophytes of both humeral joint despite the fact that 
clinically there is not a problem with the left shoulder.  
The examiner considered the disability to be service-
connected.  The examiner commented that reporting the degree 
of additional motion loss due to pain during flare-ups was 
impractical because it would be pure conjecture unless the 
veteran happened to be examined precisely at the time of 
flare-ups.  The examiner determined that it was a 
hypothetical proposition that no one could answer.  

The following was noted on the peripheral nerves examination: 
bulk of the upper extremities was normal, including the 
supraspinatae and infraspinatae muscles; normal tone; power 
5/5 throughout in both upper extremities and included testing 
of the rhomboids, supraspinatae, infraspinatae, deltoids, 
biceps, triceps, brachial radialis, pronator teres, wrist 
extensors, finger extensors, and interossei.  Testing of the 
right infraspinatous muscle, which involves inversion of the 
right forearm at the elbow, reproduced right anterior 
shoulder pain.  Light touch, pin, and vibration were intact 
in both upper extremities.  Deep tendon reflexes were 2/4 in 
both upper extremities symmetrically on a 0 to 4 scale.  The 
examiner diagnosed right anterior shoulder pain secondary to 
orthopedic injury and suprascapular nerve ganglion cyst.  

The examiner, who conducted the VA examination in March, 
provided an additional report in December 1998.  The examiner 
noted that all questions posed were answered in the March 
1998 report.  The findings made on examination revealed: 
painless range of motion of the shoulder; ganglion of the 
suprascapular nerve; and tear of the medial glenohumeral 
ligament.  Since the time of the surgery in 1995, the veteran 
has not experienced any dislocations.  He has been able to 
continue with body building exercises and engage in 
activities such as kayaking.  The examination emphasized that 
there was full and painless range of motion, the examiner 
reported that abduction was 180 degrees, flexion 180 degrees, 
backward extension 85 degrees, external rotation 45 degrees 
comparable to the left side, and internal rotation of 90 
degrees.  The ganglion was considered to be a purely 
incidental finding of the preoperative MRIs and was not of 
clinical significance.  Also, the veteran did not manifest 
any clinical indication of the involvement of the 
suprascapular nerve in the form of weakness of the shoulder 
abduction, atrophy of the surpaspinatous muscles, or the 
indication of entrapment neuropathy of the nerve.  The medial 
glenohumeral ligament tear was a preoperative MRI finding, 
part and parcel of the findings oftentimes found in the 
recurrent dislocation of the shoulder.  A reading of the 
operative report of June 1995 shows that it was repaired 
surgically, and therefore was no longer an issue.  

II.  Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§ 3.103(a) (1998).  In this regard, it is noted that the 
veteran has reported that he has received no further medical 
treatment for his disorder.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10 (1998).  
Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his right shoulder disability.  Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disability at issue, the Board finds that 
the evidence does not demonstrate that there was an increase 
or decrease in the disability that would suggest the need for 
staged ratings. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (1998).

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69 (1998). VA 
medical examination of the veteran reflects that the veteran 
is right-handed.  Thus, the rating for the right shoulder is 
to be made on the basis of that upper extremity being the 
major extremity.

Service connection is currently in effect for right (major) 
shoulder surgery residuals, rated 10 percent disabling under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5203 
(1998).  Diagnostic Code 5203 contemplates impairment of the 
clavicle of scapula.  Under this Diagnostic Code, a 10 
percent rating is assigned for nonunion of the clavicle or 
scapula (major or minor) without loose movement, or when 
there is malunion of the clavicle or scapula (major or 
minor).  A 20 percent rating is assigned for dislocation of 
the clavicle or scapula (major or minor), or for nonunion of 
the clavicle or scapula (major or minor) with loose movement.  
The Diagnostic Code also allows for rating the impairment of 
function of the contiguous joint.

After carefully reviewing the history of the veteran's 
service-connected disorder as well as the current complaints 
of pain and clinical findings made on most recent VA 
examinations in March and December 1998, the Board notes that 
the veteran was found to have full range of motion without 
pain, with normal muscle function and normal neurological 
function.  The Board notes that the examiner commented that 
it was clear from the veteran's musculature that he was 
engaged in physical activity, despite contentions to the 
contrary.  Accordingly, the Board concludes that the right 
shoulder disability is most appropriately evaluated at 10 
percent under Diagnostic Code 5203 based on residuals of 
impairment of the shoulder, to include occasional painful 
motion.  The Board notes that the objective clinical evidence 
does not demonstrate that the veteran's right shoulder 
disability is of such severity as to warrant an evaluation in 
excess of the presently assigned 10 percent under this 
Diagnostic Code.

The Board has also considered other possible Diagnostic Codes 
for application.  Diagnostic Codes 5200, scapulohumeral 
articulation has been considered; however, it is not for 
application, as a rating under this code requires ankylosis 
of the joint, which is not present in this case.  The Board 
has also considered Diagnostic Code 5201, regarding 
limitation of motion of the arm.  However, a rating under 
this code contemplates the inability to raise the arm above 
shoulder level.  The veteran is clearly able to raise his arm 
above his head, as indicated by the recent finding of full 
range of motion, thus eliminating use of this Code provision.

Diagnostic Code 5202 discusses impairment of the humerus and 
provides that recurrent dislocation of the scapulohumeral 
joint: with frequent episodes and guarding of all arm 
movements merits 30 percent if the major extremity is 
affected. With infrequent episodes, and guarding of movement 
only at shoulder level, a 20 percent is assigned.  Malunion 
of the humerus with marked deformity warrants a 30 percent if 
the major extremity is affected.  Moderate deformity merits a 
20 percent rating.  The evidence of record is negative for 
complaints of recurrent dislocations, and further negative 
for evidence of guarding of all arm movements or of guarding 
only at shoulder level, or evidence of malunion of the 
humerus with marked or moderate deformity.  Therefore a 
higher evaluation is also not for assignment under Diagnostic 
Code 5202.

The evidence of record does not indicate any neurological 
problems associated with the disability at issue.  When 
examined in December 1995, and during subsequent 
examinations, the veteran did not complain of numbness or 
tingling in the arm.  When examined in 1998, it was found 
that the inversion of the right forearm at the elbow produced 
shoulder pain, and the examiner diagnosed right anterior 
shoulder pain secondary to orthopedic injury and 
suprascapular nerve ganglion cyst.  However, in the December 
1998 report, the examiner clarified that the ganglion was a 
purely incidental finding of the preoperative MRIs and was 
not of clinical significance.  It was further noted that the 
veteran did not manifest any clinical indication of the 
involvement of the suprascapular nerve in the form of 
weakness of shoulder abduction, atrophy of supraspinatous 
muscles, or indication of entrapment neuropathy of the nerve.  
Given this and the degree of right shoulder function 
demonstrated on examination, it is reasonable to conclude 
that the applicable Diagnostic Codes under 38 C.F.R. § 4.124a 
(1998), pertaining to neurological residuals, are not for 
application.  

Under Diagnostic Code 5003 (1998), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this case, 
there are references to arthritic changes, but the x-rays 
taken at the time of the July 1996 VA examination did not 
reveal arthritic disease.  It is noted that an arthritic 
change of the glenoid with resultant degenerative joint 
disease was mentioned in the October 1997 Medical Board 
examination report.  However, it was noted that the diagnosis 
was made by history, and there are no indications that the 
conclusions stated were based on x-ray findings.  On 
subsequent examinations in 1998, there were no findings of 
arthritis and x-rays were taken at that time.  Therefore, it 
is reasonable to conclude that the disability at issued does 
not involve arthritis, and Diagnostic Code 5003 would not 
apply to this case.

Although the veteran has continued to complain of pain and 
some limitation of motion, the Board notes that he has not 
required any medical treatment, nor has he required any 
medication.  It is clear that he continues to engage in 
physical activities.  Most recent VA examination noted 
participation in weight lifting and kayaking.  In the 
veteran's contentions, he has reported on numerous occasions 
that he insists on being physically active and plans on 
continuing to be physically active.  Given this evidence, the 
Board finds that the current 10 percent rating under 
Diagnostic Code 5203, adequately compensates the veteran for 
his current complaints.  The Board further finds that given 
the physical findings and the medical evidence of record, an 
increased evaluation is not warranted.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

The Board has considered the application of DeLuca to this 
claim.  In this regard, it is noted that in the March 1998 
report, the examiner found that it would be impractical to 
comment on the degree of additional motion loss due to pain 
during flare-ups because it would be pure conjecture unless 
the veteran happened to be examined precisely at the time of 
flare-ups.  Furthermore, it was noted that at the time of 
examination, the veteran had full and painless range of 
motion.  The Board notes that "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40." Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
While the veteran continues to subjectively complain of 
painful motion, the pathology and objective observations of 
the claimant's behavior do not satisfy the requirements for a 
higher evaluation than the currently assigned 10 percent 
which contemplates the complained of residuals.  In this 
regard, the Board again notes the veteran's absence of pain 
on recent examination, and the findings that he is clearly 
physically active as evidenced by his musculature, and that 
he has not sought either medical treatment or medication for 
his disorder.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

Here, the preponderance of the evidence is against the 
veteran's claim for a higher initial rating for a right 
shoulder disability.  Therefore, the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.  The appeal 
is denied.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence or further relevant records that exist.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).


ORDER

Entitlement to a higher initial rating greater than 10 
percent for a right shoulder disability has not been 
established, and the appeal is denied.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

